            Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 1 of 15
                                                                              ____ FILED ___ ENTERED
                                                                              ____ LOGGED _____ RECEIVED

                                                           12:16 pm, Mar 08 2021
                        IN THE UNITED STATES DISTRICT COURT AT BALTIMORE
                           FOR THE DISTRICT OF MARYLAND     CLERK, U.S. DISTRICT COURT
                                                                              DISTRICT OF MARYLAND
                                                                              BY ______________Deputy
 IN THE MATTER OF THE SEARCH OF                                1:21-mj-461 TMD
                                                     Case No. ____________________
 TWO ELECTRONIC DEVICES
 CURRENTLY IN THE CUSTODY OF
 ATF AT THE BALTIMORE
 HEADQUARTERS


                              AFFIDAVIT IN SUPPORT OF
                         APPLICATION FOR SEARCH WARRANT

       I, Joshua Futter, Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF), being first duly sworn, hereby depose and state as follows:

I.     PURPOSE OF THIS AFFIDAVIT

       1.       I submit this affidavit in support of a search warrant authorizing the search of a:

                a.     Black Apple iPhone, model 8 Plus, bearing IMEI No. 352978098922611

(SUBJECT TELEPHONE 1); and,

                b.     Black and silver Apple iPhone, model 6s, bearing IMEI No.

353338075591211        (SUBJECT        TELEPHONE           2),    (collectively,   the    SUBJECT

TELEPHONES).

       2.       The SUBJECT TELEPHONES are further described in Attachment A and are

presently in the custody of the ATF Baltimore Group II Field Office at 1800 Washington

Boulevard, Baltimore, in the District of Maryland.

       3.       I submit that there is probable cause to believe that the SUBJECT TELEPHONES

contain evidence of Possession of a Firearm by a Prohibited Person in violation of 18 U.S.C. §

922(g)(1) (the SUBJECT OFFENSE).

II.    AFFIANT BACKGROUND AND EXPERTISE

       4.       I am “an investigative or law enforcement officer” of the United States within the
            Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 2 of 15

                                                                                          1:21-mj-461 TMD


meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses

enumerated in Section 2516 of Title 18, United States Code.

       5.       I have been employed by the Bureau of Alcohol, Tobacco, Firearms, and

Explosives (ATF) as a Special Agent since April of 2020. I am assigned to the Baltimore Field

Division, Baltimore Group II. I have received training through the Federal Law Enforcement

Training Center, located in Glynco, Georgia, to include, the Criminal Investigator Training

Program, the ATF Special Agent Basic Training Program, and the Homeland Security

Investigations Special Agent Training Program. Prior to my employment with ATF, I was

employed as a Special Agent with Homeland Security Investigations, in New York City. I have

been involved in multiple investigations involving firearms violations, domestic and international

narcotics violations, and violent crime.

       6.       Through my training and experience, I know the habits, methods, routines,

practices, and procedures commonly employed by persons engaged in trafficking firearms and

CDS. Traffickers use cellphones to coordinate with suppliers, customers, and co-conspirators.

They frequently switch phones or use multiple phones to evade detection. I also know the

techniques employed by traffickers to keep records of their trafficking activities, to conceal

proceeds of their illegal conduct, and to evade law enforcement. For example, they use cellphones,

addresses, and vehicles subscribed or registered to names other than their own in order to avoid

detection by law enforcement.

       7.       Further, individuals involved with illegal activities tend to use their cellular devices

to call or text accomplices after the crime has been committed. Additionally, an individual may

communicate with another person to strategize and attempt to hide the belongings or merchandise




                                                   2
            Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 3 of 15

                                                                                         1:21-mj-461 TMD


from the crime committed.

       8.       I also know, based on my training and experience, that individuals involved with

drug trafficking and illegal firearm possession frequently use cellular telephones, communication

devices, and other electronic media storage to further their illegal activities. Persons who have

firearms tend to take photographs of the firearm and ammunition, which is stored on their

electronic device. An individual may communicate with others in reference to the purchase of or

the selling of firearms and CDS through their electronic devices. Individuals found with firearms

and CDS often post pictures of evidence, fruits of the crime, and instrumentalities, on social media

pages to show others with whom they are connected, and use cellular telephones to take these

pictures.

       9.       Based upon my training and experience, I have learned the following:

                a.     Firearms and drug trafficking are an ongoing and recurring criminal
                       activity. As contrasted with crimes against persons, which tend to be
                       discrete offenses, drug trafficking is an illegal commercial activity that is
                       characterized by regular, repeated criminal activity.

                b.     Cellular telephones are an indispensable tool of the firearms and narcotics
                       trafficking trade. Narcotic traffickers use cellular telephones, push-to-talk
                       telephones, Short Message Service (SMS), electronic-mail, and similar
                       electronic means and/or devices, often under fictitious names or names
                       other than their own, in order to maintain contact with other conspirators
                       and narcotic traffickers. In addition, narcotic traffickers will often change
                       their cellphones following the arrest of a member of their Drug Trafficking
                       Organization (DTO), or at random in order to frustrate law enforcement
                       efforts.

                c.     Drug traffickers keep and maintain records of their various activities. Such
                       records are regularly concealed in a suspect’s automobile, residence, office,
                       and on his person, and that they take various forms. Documents commonly
                       concealed by traffickers, include but are not limited to notes in code, deposit
                       slips, wired money transactions, hidden bank accounts, photographs of co-
                       conspirators, various forms of commercial paper, personal address books,
                       notebooks, records, receipts, ledgers, travel receipts (rental receipts, airline
                       tickets, bus tickets, and/or train tickets) both commercial and private,
                       money orders and other papers relating to the ordering, transportation, sale




                                                  3
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 4 of 15

                                                                                         1:21-mj-461 TMD


                       and distribution of controlled dangerous substances or other such
                       documents which will contain identifying data on the co-conspirators.
                       These items are kept in locations that are considered safe by the drug
                       traffickers such as safety deposit boxes, residences, vehicles and on their
                       person, where they have ready access to them. Drug traffickers often have
                       several residences decreasing the likelihood of detection by law
                       enforcement;

               d.      Firearms and drug traffickers use cellular telephones, pagers and other
                       electronic communications devices to facilitate illegal transactions. The
                       electronically stored information on these devices is of evidentiary value in
                       identifying other members of the firearms and drug trafficking conspiracy
                       and establishing the relationship between these individuals, including
                       photographs and other identifying information stored on these devices; they
                       also use their cellphones to communicate on various social media platforms
                       such as Facebook and Instagram; and,

               e.      Drug traffickers use computers or other electronic storage media, including
                       smart phones, to store the records documents, take and store photographs
                       and videos of co-conspirators, and contraband or items listed in paragraphs
                       (c) and (d).

       10.     Because this affidavit is being submitted for the limited purpose of establishing

probable cause to search the SUBJECT TELEPHONES, I have not included every detail of every

aspect of the investigation. Rather, I have set forth only those facts that I believe are necessary to

establish probable cause. I have not, however, excluded any information known to me that would

defeat a determination of probable cause. The information contained in this affidavit is based upon

my personal knowledge, my review of documents and intercepted conversations, as well as

conversations with other law enforcement officers and other individuals. All conversations and

statements described in this affidavit are related in substance and in part unless otherwise indicated.

III.   PROBABLE CAUSE

       A.      BACKGROUND

       11.     At approximately 9:00 pm on November 6, 2020, Baltimore City Police

Department Detectives in a marked vehicle were traveling southbound in the 500 block of




                                                  4
          Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 5 of 15

                                                                                         1:21-mj-461 TMD


Millington Avenue. Detectives observed a black Honda stopped in the travel lane at the

intersection of Christian Street and Millington Avenue. The two occupants appeared to be speaking

with several individuals standing around the Honda. Detectives noticed that the Honda’s rear

windows appeared to be illegally tinted. The front windows were rolled down, and the detectives

saw the front passenger holding an unsecured infant in the front seat. When the Honda driver—

later identified as Antwon FRASIER—noticed the detectives’ presence, he backed up and pulled

next to the curb.

       12.     Detectives initiated a traffic stop, approached, and immediately smelled a strong

odor of marijuana coming from the inside of the vehicle. Detectives asked FRASIER to step out

of the vehicle and learned that he did not possess a driver’s license. FRASIER then consented to

a pat down. During the pat down, detectives recovered a Ruger LC9 pistol, 9mm, serial number

#325-00865, loaded with eight live rounds of 9mm ammunition from FRASIER’s waist.

Detectives placed FRASIER under arrest, recovered the SUBJECT TELEPHONES, and issued

traffic citations for the window tint, failing to secure the infant, and driving without a license.

       13.     The Ruger did not expel a projectile when it was test-fired by the BPD Firearms

Lab because it did not contain a firing pin. Based on my training and experience, and having

consulted with an ATF firearms expert, the firearm is nonetheless readily convertible to expel a

projectile. Likewise, the frame and receiver of the Ruger is considered a firearm. Therefore, the

firearm meets the definition a firearm under 18 U.S.C. § 921(a)(3). The firearm was not

manufactured in Maryland and was recovered in Maryland; therefore, it affected interstate

commerce.

       14.     Furthermore, the Ruger contained eight rounds of live ammunition as follows:

                a. Three Speer, jacketed round nose 9mm cartridges;




                                                   5
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 6 of 15

                                                                                      1:21-mj-461 TMD


               b. Two Winchester jacketed round nose 9mm cartridges;

               c. Two PMC jacketed hollow point 9mm cartridges; and,

               d. One Winchester jacketed hollow point 9mm cartridge.

       15.     I have spoken to an ATF interstate nexus expert and learned that the ammunition

was manufactured outside of Maryland and recovered in Maryland. Therefore, the ammunition

also affected interstate commerce.

       16.     Prior to the events set forth in this affidavit, FRASIER was convicted of Possession

with the Intent to Distribute Narcotics by the Circuit Court of Baltimore City and sentenced to

three years in prison, with two years, 11 months, and 27 days suspended. Because the conviction

resulted in a sentence of over one year, there is probable cause to believe that FRASIER was aware

of his status at the time he possessed the firearm.

IV.    BACKGROUND CONCERNING ELECTRONIC COMMUNICATIONS DEVICES

       17.     The fruits and instrumentalities of criminal activity are often concealed in digital

form. Furthermore, digital camera technology is often used to capture images of tools and

instrumentalities of pending criminal activity. The SUBJECT TELEPHONES have both digital

storage capacity and digital camera capabilities.

       18.     Individuals engaged in firearms and drug trafficking offenses often use cell phones

to communicate with suppliers, to place orders with suppliers, to communicate with customers, to

receive orders from customers, and to arrange meeting times and locations for the distribution of

controlled substances. The individuals engaging in firearms and drug trafficking will often use a

combination of voice calls and text messages to coordinate drug transactions. Individuals engaged

in drug trafficking offenses also use digital storage devices to maintain telephone number “contact

lists” of individuals who may have assisted in the planning of this and other criminal activity.




                                                    6
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 7 of 15

                                                                                        1:21-mj-461 TMD


       19.       Firearms and narcotic traffickers often place nominal control and ownership of

telephones in names other that their own to avoid detection of those telephones by government

agencies. Even though telephones are in the names of other people, drug traffickers retain actual

ownership, control, and use of the telephone, exercising dominion and control over them.

       20.       Criminals utilize different types of communication devices, and change the

numbers to these communication devices frequently. This is done to avoid detection by law

enforcement personnel. Also, as noted above, firearms and drug traffickers dedicate different

communication devices for different aspects of the trafficking organization.

       21.       Cellular phones associated with firearms and drug traffickers include various types

of evidence. Phones may contain relevant text messages or other electronic communications; they

may contain electronic address books listing the phone numbers and other contact information

associated with co-conspirators; and they may contain other types of information.

       22.       Criminals often take photos of themselves with firearms, large quantities of

controlled substances, money, or high-end consumer items, like cars or watches. These “trophy”

photos are often maintained on cellular telephones to be shared on social media, or as symbols of

their success.

       23.       Finally, the mere fact of a cellular phone’s call number, electronic serial number or

other identifying information may be of evidentiary value as it may confirm that a particular cell

phone is the phone identified during a wiretap, pen register, or other electronic investigation.

V.     FORENSIC ANALYSIS OF ELECTRONIC COMMUNICATIONS DEVICES

       24.       Based on my training and experience, I know that electronic devices such as cellular

phones (smartphones) can store information for long periods of time. Similarly, things that have

been viewed via the internet are typically stored for some period of time on the device. This




                                                   7
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 8 of 15

                                                                                     1:21-mj-461 TMD


information can sometimes be recovered with forensics tools. There is probable cause to believe

that things that were once stored on the SUBJECT TELEPHONES may still be stored on those

devices, for various reasons, as discussed in the following paragraphs.

       25.     As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the SUBJECT

TELEPHONES were used, the purpose of its use, who used it, and when.

       26.     There is probable cause to believe that this forensic electronic evidence might be

on the SUBJECT TELEPHONES because data on the storage medium can provide evidence of

a file that was once on the storage medium but has since been deleted or edited, or of a deleted

portion of a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that show what

tasks and processes were recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information about

the dates files were created and the sequence in which they were created.

       27.     Forensic evidence on a device can also indicate who has used or controlled the

device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”

while executing a search warrant at a residence.

       28.     A person with appropriate familiarity with how an electronic device works may,

after examining this forensic evidence in its proper context, be able to draw conclusions about how




                                                   8
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 9 of 15

                                                                                        1:21-mj-461 TMD


electronic devices were used, the purpose of their use, who used them, and when.

       29.     The process of identifying the exact electronically stored information on a storage

medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to

investigators. Whether data stored on a computer is evidence may depend on other information

stored on the computer and the application of knowledge about how a computer behaves.

Therefore, contextual information necessary to understand other evidence also falls within the

scope of the warrant.

       30.     Further, in finding evidence of how a device was used, the purpose of its use, who

used it, and when, sometimes it is necessary to establish that a particular thing is not present on a

storage medium.

       31.     During this case and in numerous others involving complex DTOs, investigators

have learned that the drug-trafficking organization relies heavily on electronic devices to facilitate

drug trafficking. It is necessary to conduct a physical inspection of the electronic devices in order

to obtain electronic communications and other information that might be stored on the seized

phone and to determine whether any of the seized phone were the subject of wiretap, pen register

or other investigation detailed herein. The phone may also contain data and communications that

were not electronically intercepted due to encryption or for other reasons.

       32.     The device will be examined by persons qualified to perform the search /

examination, with any and all necessary and proper assistance, any and all electronic computing

or data processing devices and associated peripheral equipment such as computer units, keyboards,

central processing units, external or internal drives and/or other receiving devices and peripheral

equipment such as printers, modems, associated telephone sets, and any other controlling devices




                                                  9
        Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 10 of 15

                                                                                      1:21-mj-461 TMD


and generate copies and photograph any evidence seized and any evidence therein. If needed, the

processing may be conducted by a law enforcement entity or facility outside the state of Maryland.

       33.      Again, the SUBJECT TELEPHONES remain in the custody of law enforcement.

The only known specifics of each phone requested for authorization to search are detailed in

Attachment A and the types of information expected to be recovered from the devices are listed in

Attachment B.

VI.    CONCLUSION

       34.      Accordingly, there is probable cause to believe that evidence will be found from an

analysis of the recovered SUBJECT TELEPHONES. The SUBJECT TELEPHONES may

contain the records of the most recent calls, which may include calls with persons involved in the

offense(s). The SUBJECT TELEPHONES may contain copies of SMS or text or other electronic

communications relating to activities associated with the offense(s).             The SUBJECT

TELEPHONES may also contain a variety of other electronic evidence, including electronic

communications through various cellular or internet-based applications, photographs and other

information.

       35.      Wherefore, in consideration of the facts presented, I respectfully request that this

Court issue a search warrant for the SUBJECT TELEPHONES, and authorize the search of the

items described in Attachment A, for the information set forth in Attachment B, where applicable,

which constitute fruits, evidence and instrumentalities of the SUBJECT OFFENSE.

VII.   REQUEST FOR NIGHT-TIME AUTHORIZATION

       36.      There is good cause for the Court to authorize the requested searches at any time of

the day or night. The SUBJECT TELEPHONES are already in law enforcement custody, and it

is reasonable to allow law enforcement to execute the requested searches at any hour of the day,




                                                 10
        Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 11 of 15

                                                                                              1:21-mj-461 TMD


even during the evening or night, if doing so is convenient for the investigators or examiners.

Because the devices are already in law enforcement custody, there will be no prejudice to any other

person from this request.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.

                                                  Respectfully submitted,

                                                      Joshua Futter Digitally signed by Joshua Futter
                                                                    Date: 2021.02.18 14:44:11 -05'00'


                                                  Special Agent Joshua Futter
                                                  Bureau of Alcohol, Tobacco, Firearms and
                                                  Explosives


        Affidavit submitted by email and attested to me as true and accurate by
                                                                              y telephone
                                                                                    p
consistent with Fed. R. Crim. P. 4.1 and 41(d)(3)
                                             )(3) this       day of February, 20
                                                                              22021
                                                                                 21



                                             The
                                             Th HHonorable  Thomas M
                                                         bl Th       M. D
                                                                        DiGirolamo
                                                                          iGi l
                                             United States Magistrate Judge




                                                11
       Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 12 of 15

                                                                                  1:21-mj-461 TMD


                                    ATTACHMENT A
                                   Device to be Searched


      The following devices, currently in the custody of the ATF in the District of Maryland:

             a.     a Black Apple iPhone, model 8 Plus, bearing IMEI No. 352978098922611

             b.     a Black and silver Apple iPhone, model 6s, bearing IMEI No.

353338075591211




                                             12
        Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 13 of 15

                                                                                      1:21-mj-461 TMD




                                       ATTACHMENT B
                                       Items to be Seized

        All records contained in the items described in Attachment A, which constitute evidence
of the SUBJECT OFFENSE, including but not limited to those outlined below:

   1. Contact logs that refer or relate to the user of any and all numbers on the Subject Electronic
      Devices.

   2. Call logs reflecting date and time of received calls.

   3. Any and all digital images and videos of persons associated with this investigation.

   4. Text messages to and from the SUBJECT TELEPHONES that refer or relate to the
      crimes under investigation.

   5. Records of incoming and outgoing voice communications that refer or relate to the crimes
      under investigation.

   6. Voicemails that refer or relate to the crimes under investigation.

   7. Voice recordings that refer or relate to the crimes under investigation.

   8. Any data reflecting the phone’s location.

   9. Contact lists.

   10. Any and all records related to the location of the user(s) of the devices.

   11. For the SUBJECT TELEPHONES:
          a. Evidence of who used, owned, or controlled the devices at the time the things
               described in this warrant were created, edited, or deleted, such as logs, registry
               entries, configuration files, saved usernames and passwords, documents, browsing
               history, user profiles, email, email contacts, “chat,” instant messaging logs,
               photographs, and correspondence;
          b. evidence of software that would allow others to control the Devices, such as viruses,
               Trojan horses, and other forms of malicious software, as well as evidence of the
               presence or absence of security software designed to detect malicious software;
          c. evidence of the lack of such malicious software;
          d. evidence of the attachment to the SUBJECT TELEPHONES of other storage
               devices or similar containers for electronic evidence;
          e. evidence of counter forensic programs (and associated data) that are designed to
               eliminate data from the Devices;
          f. evidence of the times the SUBJECT TELEPHONES were used;

                                                13
         Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 14 of 15

                                                                                       1:21-mj-461 TMD


           g. passwords, encryption keys, and other access devices that may be necessary to
              access the SUBJECT TELEPHONES;
           h. documentation and manuals that may be necessary to access the Devices or to
              conduct a forensic examination of the SUBJECT TELEPHONES; and,
           i. contextual information necessary to understand the evidence described in this
              attachment.

        With respect to the search of any of the items described above which are stored in the form
of magnetic or electronic coding on computer media or on media capable of being read by a
computer with the aid of computer-related equipment (including CDs, DVDs, thumb drives, flash
drives, hard disk drives, or removable digital storage media, software or memory in any form), the
search procedure may include the following techniques (the following is a non-exclusive list, and
the government may use other procedures that, like those listed below, minimize the review of
information not within the list of items to be seized as set forth herein, while permitting
government examination of all the data necessary to determine whether that data falls within the
items to be seized):

       1. surveying various file “directories” and the individual files they contain (analogous to
          looking at the outside of a file cabinet for markings it contains and opening a drawer
          believed to contain pertinent files);

       2. “opening” or cursorily reading the first few “pages” of such files in order to determine
          their precise contents;

       3. “scanning” storage areas to discover and possible recover recently deleted files;

       4. “scanning” storage areas for deliberately hidden files; or

       5. performing key word searches or other search and retrieval searches through all
          electronic storage areas to determine whether occurrences of language contained in
          such storage areas exist that are intimately related to the subject matter of the
          investigation.

       If after performing these procedures, the directories, files or storage areas do not reveal
evidence of the specified criminal activity, the further search of that particular directory, file or
storage area, shall cease.

        With respect to the search of the information provided pursuant to this warrant, law
enforcement personnel will make reasonable efforts to use methods and procedures that will locate
and expose those categories of files, documents, communications, or other electronically stored
information that are identified with particularity in the warrant while minimizing the review of
information not within the list of items to be seized as set forth herein, to the extent reasonably
practicable.

        If the government identifies any seized communications that may implicate the attorney-
client privilege, law enforcement personnel will discontinue its review and take appropriate steps

                                                 14
        Case 1:21-mj-00461-TMD Document 3 Filed 03/08/21 Page 15 of 15

                                                                                      1:21-mj-461 TMD


to segregate all potentially privileged information so as to protect it from substantive review. The
investigative team will take no further steps regarding any review of information so segregated,
absent further order of the court. The investigative team may continue to review any information
not segregated as potentially privileged.




                                                15
